Citation Nr: 0837826	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1998 
for the grant of service connection for degenerative joint 
and disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint and disc disease of the cervical 
spine.

3.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
December 31, 1998 for degenerative joint and disc disease of 
the cervical spine.  

4.  Entitlement to an extension of special monthly 
compensation at the housebound rate beyond January 1, 1999 
and beyond April 1, 2003.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and May 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  

A December 1998 decision of the Board denied the veteran's 
claim for service connection for headaches, denied her claim 
for a compensable rating for a sinusitis disability, and 
granted the veteran a 10 percent rating for a thoracic spine 
disability.  By a February 2001 Order, the United States 
Court of Appeals for Veterans Claims (CAVC) approved a joint 
motion of the parties to vacate the headache, thoracic spine, 
and sinusitis issues and remanded those issues to the Board 
for further development.  A June 2004 rating decision granted 
the veteran service connection for headaches, a 10 percent 
rating for sinusitis, and a 20 percent rating for residuals 
of thoracic spine injury.  Later in June 2004 the veteran 
wrote to VA and stated that the June 2004 rating decision 
satisfied her claims with respect to these issues.  
Accordingly, these issues are not in appellate status before 
the Board.

A May 2003 rating decision denied a rating in excess of 10 
percent for a left knee disorder and denied an extension of 
temporary total rating beyond March 31, 2003.  The veteran 
appealed the denials.  However, in November 2004 the veteran 
wrote to the RO and stated that she was withdrawing her 
appeal with respect to those claims.  Accordingly, a claim 
for an increased rating for a left knee disorder and to an 
extension of a temporary total rating beyond March 31, 2003 
are not currently in appellate status before the Board.

In a February 2006 decision, the Board denied the veteran's 
claim for an extension of a temporary total disability rating 
based on the need for convalescence beyond February 28, 1996 
for keratoconus.

In February 2008, the veteran's attorney wrote to VA stating 
that she was withdrawing as representative of the veteran.  
In August 2008, the Board wrote to the veteran noting that 
her attorney had withdrawn representation and informing her 
that she could either appoint another representative or she 
could represent herself.  The letter stated that the veteran 
had 30 days to respond, otherwise VA would assume that she 
wished to represent herself.  The veteran did not respond and 
it is assumed that she wishes to represent herself in this 
matter.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
cervical spine disability was received on July 14, 1998.

2.  Prior to September 25, 1998, the veteran's symptoms of 
neck pain, muscle spasms, and intermittent numbness of the 
right upper extremity and of both hands reflected severe 
cervical intervertebral disc syndrome.

3.  From January 1, 1999, following convalescence from 
cervical spine surgery and prior to September 23, 2002, the 
veteran had no more than moderate cervical intervertebral 
disc syndrome and no more than moderate limitation of motion 
of the cervical spine.

4.  From September 23, 2002 the veteran has exhibited 
moderate limitation of motion of the cervical spine and mild 
incomplete paralysis of the right and left ulnar nerves. 

5.  The veteran's cervical spine surgery on September 25, 
1998 did not require convalescence beyond December 31, 1998.

6.  The veteran is not housebound and after her temporary 
total ratings for convalescence ended in January 1, 1999 and 
April 1, 2003 the veteran did not have a single service-
connected disability rated at 100 percent and additional 
service-connected disabilities ratable at 60 percent or 
higher. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 14, 1998 
for the grant of service connection for degenerative joint 
and disc disease of the cervical spine have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an initial rating of 40 percent for 
degenerative joint and disc disease of the cervical spine 
prior to September 25, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (effective prior to 
September 23, 2002).

3.  The criteria for an initial staged rating in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine from January 1, 1999 to September 23 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 23, 2002); Diagnostic 
Codes 5290, 5293 (effective from September 23, 2002 to 
September 26, 2003).

4.  The criteria for an initial staged rating of 40 percent 
for degenerative joint and disc disease of the cervical spine 
from September 26, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (effective prior to September 23, 
2002); Diagnostic Codes 5290, 5293 (effective from September 
23, 2002 to September 26, 2003); Diagnostic Codes 5235-5243 
(2007).

5.  The criteria for extension beyond December 31, 1998, of a 
temporary total rating for convalescence following cervical 
spine surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2007).

6.  The criteria for extension of special monthly 
compensation at the housebound rate beyond January 1, 1999 
and beyond April 1, 2003, have not been met.  38 C.F.R. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The Board notes that the RO issued a letter in January 2008 
which informed the veteran of the information and evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
her cervical spine disability and a temporary total rating 
due to cervical spine surgery, the veteran filed a notice of 
disagreement contesting the effective date of the award of 
service connection, contesting the disability rating 
assigned, and contesting the time period assigned for the 
temporary total rating.  The RO furnished the veteran a 
Statement of the Case that addressed the effective date, the 
disability rating assigned, and the temporary total rating 
assigned, including notice of the criteria for assigning 
effective dates, increased ratings, and temporary total 
ratings for convalescence, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting her appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 
5103A (West 2002).  Therefore, with respect to the cervical 
spine claims for an earlier effective date, for an increased 
initial rating, and for an extension of a temporary total 
rating beyond December 31, 1998, the VA fulfilled its 
obligation to advise and assist the veteran and accorded the 
veteran a fair opportunity to prosecute the claim.  See 
Dingess, supra.

Special monthly compensation at the housebound rate from 
September 25, 1998 to January 1, 1999, and from December 12, 
2002 to April 1, 2003, was granted by the May 2005 rating 
decision on appeal.  The Board notes that the veteran's claim 
for an extension of special monthly compensation beyond 
January 1, 1999 and beyond April 1, 2003 arose from a Notice 
of Disagreement with respect to the dates assigned by the May 
2005 rating decision.  The RO furnished the veteran a 
Statement of the Case that addressed the dates assigned, 
including notice of the criteria for assigning special 
monthly compensation at the housebound rate, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting her appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, with respect to the 
claim for an extension of special monthly compensation at the 
housebound rate beyond January 1, 1999 and beyond April 1, 
2003, the VA also fulfilled its obligation to advise and 
assist the veteran and accorded the veteran a fair 
opportunity to prosecute the claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained.  The evidence of record includes 
service treatment records, private medical records,  VA 
examination reports, and statements from the veteran.  The 
veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.

II.  Effective Date for Grant of Service Connection for 
Cervical Spine Disability

The veteran was granted service connection for degenerative 
joint and disc disease of the cervical spine by a December 
2003 rating action.  This decision assigned the veteran a 20 
percent rating effective from July 21, 1999.  The veteran 
appealed the July 21, 1999 effective date assigned.  A May 
2005 rating decision assigned the veteran an earlier 
effective date of July 14, 1998.  The Board will now consider 
whether the veteran is entitled to an effective date prior to 
July 14, 1998.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  The effective date of a grant of 
disability compensation based on a grant of service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A careful review of the record reveals no documents from the 
veteran prior to July 14, 1988 which could be construed as a 
request for service connection for a cervical spine 
disability.  The Board notes that the veteran has not 
asserted that she submitted a claim for service connection 
for a cervical spine disability prior to July 14, 1988.  

Since the evidence of record clearly reveals that the VA did 
not receive a claim prior to July 14, 1988, and since that 
date is more than a year after the veteran's discharge from 
service, an effective date prior to July 14, 1988 is not 
warranted.  38 C.F.R. § 3.400(b)(2)(i).

III.  Increased Rating for Cervical Spine Disability

The December 2003 rating decision granted the veteran service 
connection and a 20 percent rating for the veteran's cervical 
spine disability, effective from July 1999.  As noted above, 
the veteran appealed the effective date assigned.  The May 
2005 rating decision granted the veteran an earlier effective 
date of July 14, 1998 and assigned a 20 percent rating for 
the veteran's cervical spine disability from that date.  The 
veteran appealed the 20 percent rating assigned.  Since the 
veteran's claim stems from the original grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).

The Board notes that the veteran was assigned a temporary 
total rating from September 25, 1998 to January 1, 1999 based 
on convalescence due to surgical treatment of the veteran's 
cervical spine disability.

As a preliminary matter, the Board notes that since July 14, 
1988, the criteria for rating disabilities of the spine were 
twice revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective on September 23, 2002, contain notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome 
is present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome 
were reclassified as Diagnostic Code 5243, effective on 
September 26, 2003.  This omission was apparently inadvertent 
and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004).  The correction was made effective from September 26, 
2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

Prior to September 23, 2002, that Diagnostic Code 5293 
provided that pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.  A 20 percent 
rating is assigned for moderate, recurring attacks.

The criteria used to evaluate intervertebral disc syndrome 
have been revised twice during the pendency of the veteran's 
claims.  Effective September 23, 2002, disability from 
intervertebral disc syndrome was evaluated either on the 
total duration of incapacitating episodes over periods of 12 
months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disability, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period, the rating is 60 percent.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a 12-month period, 
the rating is 40 percent.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during a 12-month period, the rating is 20 
percent.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, the disability is evaluated 
based on orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluating criteria for the most appropriate neurologic 
diagnostic code or codes.

Effective September 26, 2003, under Diagnostic Code 5243, 
intervertebral disc syndrome (preoperative or 
postoperatively) is rated either under the General Rating 
Formula for diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitation Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under  
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injures of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
with unfavorable ankylosis of the entire spine a 100 percent 
rating is assigned. Unfavorable ankylosis of the entire 
thoracolumbar spine is rated 50 percent. Unfavorable 
ankylosis of the entire cervical spine is rated 30 percent. 
Forward flexion of the cervical spine limited to 15 degrees 
or less is also rated 30 percent. Associated objective 
neurologic abnormalities are rated separately under an 
appropriate diagnostic code. For compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees. Normal extension is zero to 45 degrees. Normal 
flexion to the left and right is 45 degrees and normal left 
and right lateral rotation is zero to 80 degrees.

Under Diagnostic Code 5290 (2003) a rating of 10 percent is 
for assignment for slight limitation of motion of the 
cervical spine, and a rating of 20 percent is for assignment 
for moderate limitation of motion of the cervical spine.  A 
30 percent rating is assignable for severe limitation of the 
motion of the cervical spine.  Effective September 26, 2003, 
the former Diagnostic Code 5290 was removed from the rating 
regulations and the rating of limitation of motion of the 
cervical spine strain is accomplished by use of Diagnostic 
Code 5237 and the general rating formula that became 
effective on that date.

Therefore, the Board will address sequentially whether the 
criteria for a higher disability evaluation are met for the 
criteria in effect prior to September 23, 2002; the criteria 
in effect from September 23, 2002; and the criteria in effect 
from September 26, 2003

i.  Entitlement to an initial rating in excess of 20 percent 
prior to September 25, 1998 based on the regulations in 
effect prior to September 23, 2002.

Considering Diagnostic Code 5293, in effect prior to 
September 23, 2002, the Board finds that the veteran met the 
criteria for a 40 percent rating for her cervical spine 
disability prior to September 25, 1998.  The record shows 
that the veteran had severe neurological symptoms related to 
cervical spine intervertebral disc syndrome prior to her 
September 25, 1998 cervical spine surgery.  This is shown by 
a June 1998 private cervical spine examination report which 
notes that the veteran had intermittent numbness of the right 
upper extremity and of both hands.  The veteran reported 
headaches and neck pain.  Examination revealed paraspinous 
muscle spasm bilaterally.  The Board finds that these 
symptoms, and the fact that these symptoms resulted in the 
veteran undergoing cervical spine surgery on September 25, 
1998, reflect severe cervical intervertebral disc syndrome.  
Since these symptoms do not reflect pronounced symptoms of 
cervical intervertebral disc syndrome with little 
intermittent relief, the veteran is not entitled to a rating 
in excess of 40 percent for her cervical spine disability 
under Diagnostic Code 5293 prior to September 25, 1998.  The 
Board notes that the veteran was not entitled to a higher 
rating under Diagnostic Code 5290 for limitation of motion of 
the cervical spine prior to September 25, 1998 because 30 
percent is the maximum rating under that diagnostic code.  
Accordingly, an increased initial rating of 40 percent, and 
no higher, is warranted for degenerative joint and disc 
disease of the cervical spine prior to September 25, 1998.

ii.  From January 1, 1999 to September 23, 2002 based on the 
regulations in effect prior to September 23, 2002

The veteran then underwent surgery of the cervical spine, 
nerve root decompression at C5 and C6 with bone fusion, on 
September 25, 1998.  The veteran was assigned a temporary 
total rating based on convalescence from September 25, 1998 
to January 1, 1999.  The Board finds that the veteran did not 
meet the criteria for a rating in excess of 20 percent for 
her cervical spine disability from January 1, 1999 to 
September 23, 2002.  The record reveals that following the 
veteran's convalescence from surgery the veteran was shown to 
have improvement of her symptoms related to intervertebral 
disc syndrome of the cervical spine.  On VA examination in 
December 2001 the VA examiner noted that the veteran had 
symptomatic relief following the surgery and that the veteran 
did not have muscle spasms.  The medical evidence from 
January 1, 1999 to September 23, 2002 has not revealed the 
veteran to have severe recurring attacks of cervical 
intervertebral disc syndrome.  Accordingly, the criteria for 
a rating in excess of 20 percent under Diagnostic Code 5293, 
as in effect prior to September 23, 2002, were not met from 
January 1, 1999 to September 23, 2002.

Considering Diagnostic Code 5290, in effect prior to 
September 23, 2002, the veteran's cervical spine disability 
has not met the criteria for a rating higher than 20 percent 
based on limitation of motion of the cervical spine.  The 
Board has thoroughly reviewed the veteran's medical records 
and the veteran's range of motion of the cervical spine was 
not limited to a severe degree.  On VA examination in 
December 2001 the veteran had cervical spine forward flexion 
of 50 degrees, backward extension of 40 degrees, left lateral 
flexion to 40 degrees and right lateral flexion to 45 
degrees, left rotation to 25 degrees, and right rotation to 
45 degrees.  There was no display of discomfort when 
performing the movements individually.  Normal range of 
motion of the cervical spine is flexion and extension to 45 
degrees, lateral flexion to 45 degrees, and rotation to 80 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  The 
December 2001 examination revealed that the veteran had only 
slight to moderate limitation of motion of the cervical 
spine.  Since the medical records indicate that from January 
1, 1999 to September 23, 2002 the veteran had no additional 
limitation of motion of the cervical spine due to pain, 
weakness, lack of endurance, fatigue, or incoordination, the 
Board finds that the veteran was not entitled to an initial 
rating in excess of 20 percent for her cervical spine 
disability under the former criteria for limitation of motion 
of the cervical spine, even with consideration of such 
factors.  See 38 C.F.R. § 5290 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

iii. From September 23, 2002 based on the regulations in 
effect prior to September 26, 2003

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome were changed, as set forth above, but the 
rating criteria for limitation of motion of the cervical 
segment of the spine, Diagnostic Code 5290, remained 
unchanged.  Considering the criteria for rating 
intervertebral disc syndrome in effect from September 23, 
2002 to September 26, 2003, the record reflects that the 
veteran had both chronic orthopedic and neurologic 
manifestations associated with her neck disability.  As noted 
above, limitation of motion of the cervical spine may be 
considered at most moderate in nature.  Thus the veteran was 
entitled to a maximum 20 percent rating under Diagnostic Code 
5290. 

A private MRI performed on September 3, 2003 revealed the 
veteran to have multilevel cervical spondylosis.  The note 
indicates that the veteran had a history of headaches, neck 
pain, bilateral finger numbness, and left arm and shoulder 
pain.  The Board notes that the veteran already has been 
granted service connection for headaches.

The compensable neurologic manifestations attributable to the 
veteran's cervical spine disability may be evaluated 
according to the degree of impairment of the ulnar nerve.  
For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a (2007).

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  Complete paralysis of the ulnar nerve is rated as 
60 percent disabling in the major upper extremity and 50 
percent disabling in the minor upper extremity.  Severe 
incomplete paralysis of the ulnar nerve in the major upper 
extremity is rated as 40 percent and in the minor upper 
extremity is rated as 30 percent disabling.  Moderate 
incomplete paralysis of the ulnar nerve in the major upper 
extremity is rated as 30 percent disabling and in the minor 
upper extremity is rated as 20 percent disabling.  Mild 
incomplete paralysis of the ulnar nerve of either the major 
or the minor upper extremity is rated as 10 percent 
disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2007).  Disability ratings for diseases of the ulnar nerve 
under Diagnostic Code 8516 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2007).

The Board finds that the compensable neurological 
manifestations attributable to the veteran's cervical spine 
disability equate to no more than mild incomplete paralysis 
under Diagnostic Code 8516.  This is shown by the September 
2003 MRI report, the veteran complained of left arm pain and 
bilateral finger numbness.  Since there are some symptoms in 
each upper extremity, the Board finds that the veteran is 
entitled to a 10 percent rating for mild incomplete paralysis 
of the ulnar nerve.  The symptoms reported do not reveal 
moderate incomplete paralysis, consequently, only a 10 
percent rating is warranted for each arm under Diagnostic 
Code 8516.

With orthopedic manifestations equivalent to 20 percent, and 
neurological manifestations equivalent to at most 10 percent 
in left upper extremity and 10 percent in the right upper 
extremity, the Board finds combination of these disabilities 
ratings under 38 C.F.R. § 4.25 would result in a 40 percent 
disability rating.  Accordingly, the veteran is entitled to 
an initial staged rating of 40 percent by combining the 
orthopedic and neurological manifestations of the veteran's 
lumbosacral radiculopathy disability from September 23, 2002.

A higher rating would not be supported by rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  The record does not show that she has had 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Viewed in the 
context of both the former and revised rating criteria, the 
criteria for an initial staged rating of 40 percent, but no 
higher, is warranted under either the former rating criteria 
or the revised rating criteria that became effective on 
September 23, 2002.

iv. Entitlement to a staged rating in excess of 40 percent 
from September 26, 2003 based on all the regulations in 
effect currently and prior to that date.

From September 26, 2003, the rating schedule provides for 
ratings assigned under either the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, each set forth above.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).

An October 2003 VA examination indicates that the veteran 
complained of headaches, neck pain, and numbness of both 
hands, left worse than right.  Examination revealed radiation 
of pain on movement, but no muscle spasms.  There was 
decreased pinprick sensation and two-point discrimination of 
the left upper extremity dermatomes C5, C6, and C7.  Range of 
motion testing of the cervical spine revealed 55 degrees of 
flexion with pain at 55 degrees, extension of 40 degrees with 
pain at 40 degrees, right and left lateral flexion at 30 
degrees each with pain at 30 degrees, and right and left 
rotation at 70 degrees each with pain at 70 degrees.  It was 
noted that the veteran did not have full range of motion of 
the cervical spine due to pain and weakness.  The examiner 
stated that there was no fatigue, incoordination, or lack of 
endurance.  The diagnoses included cervical arthritis and 
left cervical radiculopathy.

On VA examination in April 2004 the veteran complained of 
pain along the entire spine.  She also reported numbness in 
her hands.  She had decreased pinprick sensation in the left 
upper extremity.  There were no muscle spasms.

The record does not show that from September 26, 2003 the 
veteran has had incapacitating episodes, as defined by 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (in effect 
from September 26, 2003), from symptoms related to her 
cervical spine disorder.  She has not been shown to have 
required bed rest prescribed by a physician and treatment by 
a physician.  Thus, a higher rating is not supported under 
this formula.

The general rating formula for diseases and injuries of the 
spine does not provide for a rating in excess of 40 percent 
for cervical spine disability by itself.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).

The medical evidence since September 26, 2003 has not shown 
that the veteran to have pronounced cervical intervertebral 
disc syndrome.  While the veteran has complained of numbness 
of both hands, she has not had muscle spasms or other 
symptoms reflective of pronounced intervertebral disc 
syndrome.  Consequently the veteran is not entitled to a 
rating in excess of 40 percent under Diagnostic Code 5293 
that was in effect prior to September 23, 2002.  

The Board notes that the rating criteria in effect prior to 
September 26, 2003 for limitation of motion of the cervical 
spine under Diagnostic Code 5290 does not provide for at 
rating in excess of 30 percent for limitation of motion of 
the cervical spine.    

With regard to the criteria for intervertebral disc syndrome 
under Diagnostic Code 5293 in effect between September 23, 
2002 and September 26, 2003, as noted above, the veteran has 
not been shown to have any incapacitating episodes.  
Additionally, the medical evidence since September 26, 2003 
has not indicated that the veteran's combined orthopedic and 
neurological symptoms due to the veteran's cervical spine 
disability have resulted in a combined rating in excess of 40 
percent.  Since September 26, 2003 the veteran has only been 
shown to have at most moderate limitation of motion of the 
cervical spine which would provide a 20 percent rating, and 
the neurological symptoms have not been more than mild in 
each upper extremity which would result in only a 10 percent 
rating for each upper extremity.  Accordingly, the veteran is 
not entitled to a rating in excess of 40 percent under 
Diagnostic Code 5293 in effect between September 23, 2002 and 
September 26, 2003.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has not required frequent hospitalization for this disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
cervical spine disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Accordingly, the Board finds that the veteran is entitled to 
an initial staged rating of 40 percent prior to September 25, 
1998, that the veteran is not entitled to a staged rating in 
excess of 20 percent from January 1, 1999 to September 23, 
2002, and that the veteran is entitled to a staged rating of 
40 percent from September 23, 2002.  See Fenderson, supra.

IV.  Extension of a Temporary Total Rating

The May 2005 rating decision on appeal granted the veteran a 
temporary total rating for convalescence from September 25, 
1998 to December 31, 1998 following cervical spine surgery.  
Thus the veteran was provided a temporary total convalescent 
rating for three months from the first day of the month 
following the September 1998 surgery.

Private medical records show that the veteran underwent an 
anterior cervical diskectomy fusion on September 25, 1998.  
The surgical report notes that there were no complications.

The veteran submitted a medial certification dated October 
29, 1998 which stated that the veteran was totally 
incapacitated from cervical canal compression from April 1998 
to January 1999.  She also submitted a physician's note dated 
April 22, 1999 which stated that the veteran could return to 
school on June 1, 1999.  In a July 2005 letter the veteran 
stated that she thought that she should have been awarded a 
temporary total rating from July 1998 until her neurosurgeon 
released her to return to school or work, which was June 1, 
1999.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1 or more months up to 6 months 
beyond the initial 6 month period may be made under paragraph 
(2) or (3) above.
 
After carefully reviewing the relevant evidence of record, 
the Board finds that the veteran has not met the criteria for 
an extension of a temporary total rating due to 
convalescence.  With regard to her request that she be given 
a temporary total rating from July 14, 1998, the Board notes 
that the regulation does not provide for a temporary total 
rating under 38 C.F.R. § 4.30 until after hospitalization or 
outpatient treatment.  In this case the veteran's surgery was 
not performed until September 25, 1998.  Accordingly, the 
veteran is not entitled to an extension of a temporary total 
rating for convalescence based on cervical spine surgery 
prior to September 25, 1998.  

With regard to the veteran's request for an extension of a 
temporary total rating due to convalescence beyond December 
31, 1998, the Board notes that the two physician's statements 
submitted by the veteran are not sufficient for a grant of an 
extension.  The October 29, 1998 statement indicated that the 
veteran would be totally incapacitated due to her cervical 
spine disability until January 1999.  In this case the 
veteran has already been granted a temporary total rating 
until January 1999.  She was awarded a temporary total rating 
until December 31, 1999, and this statement makes no 
prediction of the veteran's cervical disability subsequent to 
December 31, 1999.  With regard to the April 22, 1999 
statement that the veteran would be able to return to school 
on June 1, 1999, such statement does not meet the criteria 
for an extension of a temporary total rating for 
convalescence under 38 C.F.R. § 4.30.  38 C.F.R. § 4.30 
provides for an extension of a temporary total rating beyond 
the original three months assigned if following the surgery 
there are severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited).  In this 
case there is no medical evidence indicating that the veteran 
had incompletely healed surgical wounds or any of the other 
severe postoperative residuals listed in 38 C.F.R. § 4.30 
after December 31, 1998.  As noted above, the September 25 
1998 examination report indicated that there were no 
complications.  Furthermore in an April 1999 letter, the 
veteran's surgeon stated that the veteran had done well from 
the surgery.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim and that an 
extension of a temporary total rating for convalescence 
beyond December 31, 1998 for cervical spine surgery is not 
warranted.

V.  Extension of Special Monthly Compensation 

The May 2005 rating decision granted the veteran special 
monthly compensation at the housebound rate from September 
25, 1998 to January 1, 1999 and from December 12, 2002 to 
April 1, 2003.  In an April 2006 notice of disagreement, the 
veteran's former attorney stated that the veteran disagreed 
and that she sought extended entitlement to special monthly 
compensation at the housebound rate beyond January 1, 1999, 
and beyond April 1, 2003.

Special monthly compensation at the housebound rate may be 
paid if a veteran has a single service-connected disability 
rated 100 percent and either (1) has additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
service-connected disabilities.  Permanently housebound means 
the veteran is substantially confined, as a direct result of 
service-connected disabilities, to her dwelling or the 
immediate premises (or, if institutionalized, to the ward or 
clinical areas), and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout her lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i).

The record does not show, and the veteran does not claim, 
that the veteran is permanently housebound.

i.  From September 25, 1998 to January 1, 1999

From September 25, 1998 to January 1, 1999 the veteran was 
granted a temporary 100 percent rating for her cervical spine 
disability based on convalescence following cervical spine 
surgery.  During that time period the veteran's other 
service-connected disabilities combined to equal a 70 percent 
rating.  Consequently, from September 25, 1998 to January 1, 
1999 the veteran met the criteria for special monthly 
compensation at the housebound rate based on having a 100 
percent rating in effect for her cervical spine disability, 
and additional unrelated disability totaling greater than 60 
percent.  However, on January 1, 1999 her temporary total 
rating for her cervical spine surgery ended and the veteran's 
rating for her service-connected cervical spine disability 
returned to 20 percent.  Consequently from January 1, 1999 
the combined rating of all of the veteran's service-connected 
disabilities fell to less than 100 percent.  

Since the veteran was not shown to have a single service-
connected disability rated 100 percent and additional 
service-connected disability or disabilities ratable at 60 
percent beyond January 1, 1999 when her temporary total 
rating for convalescence following cervical spine surgery 
expired, the veteran did not meet the criteria for special 
monthly compensation at the housebound rate beyond that date 
and she is not entitled to an extension of special monthly 
compensation at the housebound rates beyond January 1, 1999.

ii.  From December 12, 2002 to April 1, 2003

From December 12, 2002 to April 1, 2003 the veteran was 
granted a temporary 100 percent rating for her left knee 
disability based on convalescence following left knee 
surgery.  During that time period the veteran's other 
service-connected disabilities combined to equal more than 60 
percent.  Consequently, from December 12, 2002 to April 1, 
2003 the veteran met the criteria for special monthly 
compensation at the housebound rate based on having a 100 
percent rating in effect for her left knee disability, and 
additional unrelated disability totaling greater than 60 
percent.  However, on April 1, 2003 her temporary total 
rating for her left knee disability ended and the veteran's 
rating for her service-connected left knee disability 
returned to 10 percent.  Consequently from April 1, 2003, the 
combined rating of all of the veteran's service-connected 
disabilities fell to less than 100 percent.  

Since the veteran was not shown to have a single service-
connected disability rated 100 percent and additional 
service-connected disability or disabilities ratable at 60 
percent beyond April 1, 2003 when her temporary total rating 
for convalescence following left knee surgery expired, the 
veteran did not meet the criteria for special monthly 
compensation at the housebound rate beyond that date and she 
is not entitled to an extension of special monthly 
compensation at the housebound rate beyond April 1, 2003.



							(CONTINUED ON NEXT PAGE)



 
ORDER

Entitlement to an effective date prior to July 14, 1988 for 
the grant of service connection for degenerative joint and 
disc disease of the cervical spine is denied.

An increased initial rating of 40 percent for degenerative 
joint and disc disease of the cervical spine is granted prior 
to September 25, 1998, subject to the law and regulations 
governing the award of monetary benefits.

An initial staged rating in excess of 20 percent for 
degenerative joint and disc disease of the cervical spine 
from January 1, 1999 to September 23, 2002 is denied.

An initial staged rating of 40 percent for degenerative joint 
and disc disease of the cervical spine is granted from 
September 23, 2002, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an extension of a temporary total rating for 
convalescence beyond December 31, 1998 for cervical spine 
surgery is denied.

Entitlement to an extension of special monthly compensation 
at the housebound rate beyond January 1, 1999, and beyond 
April 1, 2003, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


